Form XVIII
(Regulation 23)

REPUBLIC OF ZAMBIA

The Mines and Minerals Development Act, 2008
(Act No. 7 of 2008)
The Mines and Minerals Development (General) Regulations, 2008

LICENCE NO. 19805-HQ-LGL

LARGE-SCALE GEMSTONE LICENCE
(Section 38 of the Mines and Minerals Development Act, No. 7 of 2008)

Holder’s name: Spearnet Zambia Limited

Address: P, O. Box 33336, Lusaka

The mining area shall be the area described in the Schedule and annexed hereto and
Bordered Green on the Plan.

The licence relates to the following minerals: Gemstones

The licence is granted for a period of 10 Years commencing on the 28'" day of August, 2014
The conditions of grant of the licence are as shown in the Annexures attached hereto.

Issued at Lusaka this 28 day of August, 2014.

glee

a B.C.Lumamba

ENDORSEMENT OF REGISTRATION
This Large Scale Gemstone Licence has on this 28 day of August,

2014 been registered in the Register. A) fee

fooya B.C.Lumamba

Director

